PD-0723-15
                        PD-0723-15                              COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                                Transmitted 6/12/2015 2:55:30 PM
                                                                  Accepted 6/12/2015 3:28:50 PM
                                                                                  ABEL ACOSTA
                                                                                          CLERK

                 IN THE COURT OF CRIMINAL APPEALS


TROY SCOTT BURCIE,                         §
    APPELLANT                              §
                                           §
v.                                         §          NO. PD-_____-15
                                           §
THE STATE OF TEXAS,                        §
    APPELLEE                               §

            FIRST MOTION FOR EXTENSION OF TIME FOR
     FILING OF STATE’S PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF APPEALS:

      The State requests that the Court grant an extension of time for the

filing of the State’s petition for review in this case. Tex. R. App. P. 10.5(b)

& 68.2(c). The following allegations are made in support of this motion:

                                     -I-

      The court below is the Court of Appeals for the Eighth Court of

Appeals District of Texas. The style and cause number of the case in the

court of appeals is Troy Scott Burcie v. State, cause number

08-13-00212-CR. On May 14, 2015, the Eighth Court of Appeals reversed

Appellant’s felony DWI conviction in an unpublished opinion; Chief Justice

Ann C. McClure authored the opinion. No motion for rehearing was filed.



      June 12, 2015
Motion for Extension of Time for Filing of State’s Brief
Page 2

      The appeal initially arose out of proceedings in the 371st Judicial

District Court of Tarrant County, Texas. The style and number of the case

in the trial court is The State of Texas v. Troy Scott Burcie, cause number

1287926D.

                                      - II -

      Appellant was convicted of felony driving while intoxicated.       He

received a two-year sentence and is not currently incarcerated.

                                      - III -

      The appeal was perfected in this case on July 1, 2013, the date

notice of appeal was filed.

                                      - IV -

      The current deadline for filing the State’s petition for discretionary

review is June 15, 2015.          No extension has previously been sought

regarding the State’s petition.

                                      -V-

      The extension is not requested for purposes of delay, but rather to

adequately address the legal issues warranted by the decision of the court

of appeals.
Motion for Extension of Time for Filing of State’s Brief
Page 3

                                    - VI -

      Additionally, counsel has had the following other obligations which

have prevented her from filing the State’s petition.       Before the Second

Court of Appeals, counsel filed the State’s brief in State of Texas v.

Raymond McClendon, cause number 02-15-00019-CR, arising out of

Criminal District Court No. 1 of Tarrant County. Also before that court,

counsel presented oral argument in Jeremy Aaron Bonsignore v. State,

cause number 02-14-00146-CR; counsel also filed a post-submission letter

brief of authorities. Counsel also reviewed a record and filed a notice of

appeal with that court in State v. Connie Torrez, cause number

02-15-00170-CR, appealing a pretrial order out of County Criminal Court

No. 1. Before this Court, counsel filed her State’s petition for discretionary

review in Joshua Ed Bowyer v. State, cause number PD-0412-15. Also,

counsel reviewed and researched a unique legal issue in an impending

motion to suppress in State v. David Lewis Lowery III, cause number

1399575 in County Criminal Court No. 7. Counsel also researched and

prepared the State’s arguments for a pretrial hearing in State v. Jerid

Dragna, cause number 1373703 in County Criminal Court No. 1. Counsel
Motion for Extension of Time for Filing of State’s Brief
Page 4

also reviewed a case and drafted indictment language in State v. Beth M.

Branum, a vehicular homicide which is currently unfiled.

      Counsel was away from the office ill during May on two occasions.

Counsel was also away from the office late May and early June for more

than a week to travel out of town to attend her daughter’s college

commencement and, later, to move her daughter post-graduation.

Counsel also was away from the office on June 10, 2015, for City of Fort

Worth jury service.      For all of these reasons, counsel requests an

additional 30 days in which to file the State’s petition.

      WHEREFORE, PREMISES CONSIDERED, the State of Texas prays

that the Court grant this First Motion for Extension of Time for Filing the

State’s Petition for Discretionary Review and extend the time for filing of

the State’s petition for thirty days until July 15, 2015.

                                     Respectfully submitted,

                                     SHAREN WILSON
                                     Criminal District Attorney
                                     Tarrant County, Texas

                                     DEBRA WINDSOR, Assistant
                                     Criminal District Attorney
                                     Chief, Post-Conviction
Motion for Extension of Time for Filing of State’s Brief
Page 5

                                          /s/ Tanya S. Dohoney
                                          TANYA S. DOHONEY, Assistant
                                          Criminal District Attorney
                                          State Bar No. 02760900
                                          Tim Curry Criminal Justice Center
                                          401 W. Belknap
                                          Fort Worth, Texas 76196-0201
                                          (817) 884-1687
                                          FAX (817) 884-1672
                                          CCAAppellateAlerts@TarrantCountytx.gov


                           CERTIFICATE OF SERVICE

       A true copy of the State’s motion has been e-served on the Hon. Abe
Factor, lawfactor@yahoo.com, 5719 Airport Freeway, Fort Worth, Texas
76117 and to the State Prosecuting Attorney, the Hon. Lisa C. McMinn,
information@spa.texas.gov, P.O. Box 13046, Austin, Texas 78711 on this
12th day of June, 2015.

                                          /s/ Tanya S. Dohoney
                                          TANYA S. DOHONEY

H:\DOHONEY.D11\MOTIONS\061515 burcie 1x pdr.rtf